Citation Nr: 1139038	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-09 32 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) and  residuals of encephalopathy, currently evaluated as 70 percent disabling.

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1970.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a November 2008 rating decision of the VA Regional Office in North Little Rock, Arkansas, that denied evaluations in excess of 30 percent for both PTSD and for encephalopathy associated with generalized seizures secondary to methane intoxication.  By rating action dated in March 2009, the 30 percent disability evaluation for PTSD was increased to 70 percent disabling, effective from April 29, 2008.  At that time, the evaluation for encephalopathy was combined with that of PTSD since both disabilities are based on psychiatric pathology.  As such, the issue is characterized to reflect this on the title page of the decision.  

A June 2009 rating determination denied a total rating based on unemployability due to service-connected disability.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the symptoms associated with his service-connected PTSD and residuals of encephalopathy are more severely disabling than reflected by the currently assigned disability evaluations and warrant higher ratings.  It is maintained that his symptoms cause him to be unemployable for which a total rating based on unemployability should be granted.  He presented testimony to this effect on personal hearing in September 2011.

The record contains a January 2010 clinical report by the Veteran's VA treating physician noting that he had been seeing him since April 2008.  It was reported that over the past six months the appellant's condition had deteriorated and that he had been only minimally responsive to medication.  The physician related that the Veteran's mood was poor, that he had difficulty with concentration and irritability, and that he was getting numbers and prices of vehicles confused at work where he sold cars.  The doctor stated that it was his opinion that the steady loss of function was a result of brain damage suffered in the military.  It was opined that his condition would worsen over time and that he would not be able to maintain employment.  He related that "[f]rom his description of his recent work performance I feel he suffers total occupational impairment due to his cognitive problems and impairment in his thought processes."  

The Board notes that, pursuant to applicable diagnostic criteria, PTSD results in "total occupational and social impairment" and, as such, warrants a total evaluation, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).     

The Veteran was afforded VA examinations for traumatic brain injury and PTSD purposes in April 2010.  The former examiner noted that there was no evidence of head trauma or traumatic brain injury.  He stated that the appellant had no clear-cut seizures and that much of the deficits indicated on neuropsychiatric testing were likely due to a bipolar disorder.  The PTSD examiner found that there had been improvement in PTSD symptoms, that they were not as severe as in the past, were still moderate in intensity and did cause a problem in social and industrial functioning.  Both examiners noted that the Veteran was employed full time as a car salesman.  In a subsequent review examination for PTSD dated in July 2010, the same examiner noted that evidence from both recent neuropsychological test reports and an evaluation in April 2010 showed no evidence of any serious cognitive deficits.  He related that he did not diagnose bipolar disorder, nor did he find evidence of cognitive deficits associated with chemically induced brain trauma.  

After review of the evidence, the Board finds there is substantial discrepancy and/or conflict in important aspects of the evidence that requires clarification or reconciliation.  In this regard, it is shown that the VA examiner's opinion in January 2010 is ambiguous and open to interpretation.  On the one hand, he indicated that the Veteran was employed, though with worsening symptoms, but then stated that the appellant was totally impaired occupationally due to cognitive problems and impairment in thought processes.  However, this assessment significantly contrasts with clinical findings on subsequent psychiatric and neuropsychiatric evaluations some months later in April 2010 indicating improved PTSD symptoms, and findings that the Veteran had no cognitive deficits.  The Board otherwise notes that when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

Additionally, the Board notes that on personal hearing in September 2011, the Veteran stated that he was still employed as a car salesman but presented evidence purporting to show that he was performing poorly and was not producing income.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537.  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination that includes an opinion on what effect the appellant's service-connected disability has on the ability to work. Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011); Beaty v. Brown, 6 Vet. App. 532, 537; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The fulfillment of the VA's statutory duty to assist the Veteran includes providing additional VA examination by a specialist when warranted, and conducting a thorough and contemporaneous medical examination, including a medical opinion which takes into account the records of prior medical treatment, so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1. Vet. App. 221, (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by an appropriate specialist(s), preferably by an examiner who has not seen him previously, to determine the extent of the service-connected PTSD and residuals of encephalopathy, including seizures.  The claims folder must be made available to the examiner.  All necessary tests and studies, to include psychological and neuropsychological testing, should be conducted in order to describe the symptomatology attributable to each service-connected disorder.  The report of the examination should contain a detailed account of all clinical manifestations of residuals of encephalopathy and PTSD.  The examiner should identify the nature, frequency, and severity of all current manifestations of these conditions.  A Global Assessment of Functioning score should be provided with an explanation of the score's meaning within the context of the applicable rating criteria.

The examiner should determine the effect of the service-connected residuals of encephalopathy and PTSD on employability.  An opinion should be provided as whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the service connected disabilities.  The examination report must reconcile any conflicting findings and include a complete rationale for all opinions and conclusions reached in a narrative report.

2.  The RO/AMC should review the examination report to determine if it complies with this remand.  If deficient in any manner, it should be returned, along with the claims file, for correction or supplementation.  

3.  The Veteran should be asked to submit a copy of his W-2 forms for 2008-2010.   

4.  After completing any necessary development in addition to that specified above, re-adjudicate the claims.  If a benefit is not granted, issue a supplemental statement of the case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


